DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, 31, 32, 38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2003/0014094 A1 to Hammack et al. (Hammack).
Regarding claim 22, Hammack teaches an intravascular temperature management catheter (title and abstract which states in part “A catheter system for controlling the body temperature of a patient by modifying the temperature of blood flowing within a blood vessel of the patient.”), comprising a catheter shaft (10) comprising supply (12) and return (13) lumens through which working fluid can circulate between a distal portion and a proximal portion of the catheter shaft ([0082-0083]), at least one heat exchange member (16) configured to receive circulating working fluid from the catheter shaft ([0082] which states in part “The heat exchange region 16 is heated or cooled by the flow of a heat exchange fluid therethrough.”), and at least one temperature sensor (Figs. 8A and 8B) supported in the catheter shaft, the at least one temperature sensor configured to generate a temperature signal representative of blood temperature ([0100]) for sending to a control system ([0027, 0046, 0084]), the temperature sensor comprising at least first and second leads (170 and 172) having respective distal segments that are coupled to the catheter shaft (Figs. 8A and 8B), with blood flowing past the catheter and directly across the first and second distal segments when the catheter shaft is disposed in a blood vessel of the patient (Figs. 8A and 8B) wherein the at least first and second distal segments are molded into a wall of the catheter shaft (Figs. 8A and 8B).
Regarding claim 23, Hammack teaches the catheter of claim 22 as well as wherein the at least one temperature sensor comprises a thermistor (166).
Regarding claim 31, Hammack teaches the catheter of claim 22 as well as further comprising a thermally conductive cover (166) to physically shield at least portions of the respective first and second distal segments from contact with blood flowing past the catheter shaft when the catheter shaft is disposed in a blood vessel of a patient.
Regarding claim 32, Hammack teaches an intravascular temperature management catheter (title and abstract which states in part “A catheter system for controlling the body temperature of a patient by modifying the temperature of blood flowing within a blood vessel of the patient.”), comprising a catheter shaft (10) comprising supply (12) and return (13) lumens through which working fluid can circulate between a distal portion and a proximal portion of the catheter shaft ([0082-0083]), at least one heat exchange member (16) configured to receive circulating working fluid from the catheter shaft ([0082] which states in part “The heat exchange region 16 is heated or cooled by the flow of a heat exchange fluid therethrough.”), and at least one temperature sensor (Figs. 8A and 8B) supported in the catheter shaft, the at least one temperature sensor configured to generate a temperature signal representative of blood temperature ([0100]) for sending to a control system ([0027, 0046, 0084]), the temperature sensor comprising at least first and second leads (170 and 172) that are disposed within the catheter shaft (Figs. 8A and 8B) , the at least first and second leads having respective distal segments that are coupled to the catheter shaft (Figs. 8A and 8B), with blood flowing past the catheter and directly across the first and second distal segments configured to be in thermal contact with blood flowing past the catheter shaft  disposed in a blood vessel of the patient (Figs. 8A and 8B and [0099-0101]).  
Regarding claim 38, Hammack teaches the catheter of claim 32 as well as wherein the at least one temperature sensor comprises a thermistor (166).
Regarding claim 41, Hammack teaches the catheter of claim 32 as well as further comprising a thermally conductive cover (166) to physically shield at least portions of the respective first and second distal segments from contact with blood flowing past the catheter shaft when the catheter shaft is disposed in a blood vessel of a patient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24, 25, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammack in view of US 2014/0113828 to Gilbert et al. (Gilbert).
Regarding claims 24, 25, 39 and 40, Hammack teaches the catheter of claims 23 and 38, but not wherein the thermistor comprise a negative temperature coefficient thermistor or a positive temperature coefficient thermistor.  Gilbert teaches that a thermistor comprises a sensing element form from materials having a highly temperature-dependent resistance, such as metal-oxides, silicon or geranium, and may have additional components such as contacts and lead wires ([1116]).  Gilbert goes on to teach that thermistors include polymer PTC thermistors; bead-type thermistors (e.g., bare, coated with glass/epoxy, or encapsulated); chip thermistors which may have surface contacts for lead wires; thermistors fabricated by deposition of a semiconductive material on silicon, glass, alumina, or another type of substrate; and printed thermistors (e.g., thermistors with thermistor ink printed on a ceramic substrate), and positive temperature coefficient thermistors (e.g., thermistors having ceramic PTC materials). Various other thermistors may use ELR materials, e.g., as a sensing element and/or in contacts and/or lead wires as would be appreciated ([1116]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate thermistor as an obvious matter of engineering design choice.
Claim(s) 26-28 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammack in view of US 2002/0101326 A1 to Lavenuta (Lavenuta).
Regarding claim 26-28, Hammack teaches the catheter of claim 22, but not wherein the at least one temperature sensor comprises a joining body connected to proximal segments of the first and second leads, wherein the joining body comprises ceramic, or wherein the joining body comprises sintered metal oxide.  Lavenuta teaches a thermistor element (100) with the electrical contacts (24 and 25) in the form of wire leads made of a material suitable for maximum operating temperature defined by the application for which the thermistor is to be used ([0046]), the wire leads are connected to a ceramic semiconductor body (11) comprising side including one or more metal oxides ([0037]), and an insulating coating material which can be a high temperature epoxy or low first glass, depending on the choice of bonding material and leads ([0047]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a thermistor as taught by Lavenuta so as to increase the maximum operating temperature capability over that achieved in the prior art ([0015]).
Regarding claim 33-35, Hammack teaches the catheter of claim 32 as well as wherein the catheter shaft extends from a connector hub (78).  However, Hammack does not teach a joining body, connected to the first and second conductive leads, wherein the temperature sensor is positioned such that the joining body Is disposed in a location which is proximal to at least a portion of the first and second conductive leads, wherein the joining body comprises ceramic, or wherein the joining body comprises sintered metal oxide.  Lavenuta teaches a thermistor element (100) with the electrical contacts (24 and 25) in the form of wire leads made of a material suitable for maximum operating temperature defined by the application for which the thermistor is to be used ([0046]), the wire leads are connected to a ceramic semiconductor body (11) comprising side including one or more metal oxides ([0037]), and an insulating coating material which can be a high temperature epoxy or low first glass, depending on the choice of bonding material and leads ([0047]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a thermistor as taught by Lavenuta so as to increase the maximum operating temperature capability over that achieved in the prior art ([0015]).  With regard to the joining body disposed proximal to the connector hub, this is necessitated by the combination of Hammack and Lavenuta.  
Claim(s) 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammack in view Lavenuta as applied to claims 26 and 33 above and further in view of Gilbert.
Regarding claims 30 and 37, Hammack in view of Lavenuta teaches the catheter of claims 26 and 33, but not specifically wherein the joining body comprises a polymer.  Gilbert teaches that a thermistor comprises a sensing element form from materials having a highly temperature-dependent resistance, such as metal-oxides, silicon or geranium, and may have additional components such as contacts and lead wires ([1116]).  Gilbert goes on to teach that thermistors include polymer PTC thermistors; bead-type thermistors (e.g., bare, coated with glass/epoxy, or encapsulated); chip thermistors which may have surface contacts for lead wires; thermistors fabricated by deposition of a semiconductive material on silicon, glass, alumina, or another type of substrate; and printed thermistors (e.g., thermistors with thermistor ink printed on a ceramic substrate), and positive temperature coefficient thermistors (e.g., thermistors having ceramic PTC materials). Various other thermistors may use ELR materials, e.g., as a sensing element and/or in contacts and/or lead wires as would be appreciated ([1116]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate thermistor material as an obvious matter of engineering design choice.
Claim(s) 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammack in view of Lavenuta as applied to claims 26 and 33, and further in view of US 2009/0140369 A1 to Lee (Lee).
Regarding claims 29 and 36, Hammack teaches the catheter of claims 26 and 33, but not wherein the joining body comprises a doped polycrystalline ceramic.  Lee teaches a temperature sensor such as a thermistor which may be a negative temperature coefficient or positive temperature coefficient thermistor and can comprise a semiconductor such as silicon, ceramics, or polymers as is known in the art ([0026]).  Lee goes on to teach that PTC thermistors can comprise a doped polycrystalline ceramic containing barium titanate or other suitable material ([0026]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the thermistor material as an obvious matter of engineering design choice as such selections of materials for thermistors are known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 11,213,423 in view of Hammack. 
Claims 1-9 of the patent teach the limitations of claims 22-41 of the instant application except for specifically supply and return lumens through which working fluid can circulate between a distal portion and a proximal portion of the catheter shaft or specifically stating wherein the first and second distal segments are molded into a wall of the catheter shaft.  Hammack teaches an analogous catheter (title and abstract which states in part “A catheter system for controlling the body temperature of a patient by modifying the temperature of blood flowing within a blood vessel of the patient.”) to that of the claims of the patent, comprising a catheter shaft (10) comprising supply (12) and return (13) lumens through which working fluid can circulate between a distal portion and a proximal portion of the catheter shaft ([0082-0083]), at least one heat exchange member (16) configured to receive circulating working fluid from the catheter shaft ([0082] which states in part “The heat exchange region 16 is heated or cooled by the flow of a heat exchange fluid therethrough.”), and at least one temperature sensor (Figs. 8A and 8B) supported in the catheter shaft, the at least one temperature sensor configured to generate a temperature signal representative of blood temperature ([0100]) for sending to a control system ([0027, 0046, 0084]) and where first and second distal segments of the temperature sensor leads are molded into a wall of the catheter (Figs. 8A and 8B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the supply and return lumens of Hammack to allow for the flow of a heat exchange liquid therethrough to heat or cool the heat exchange region as taught by Hammack ([0082]).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have molded the distal segments as claimed to allow for appropriate placement and carrying of the signal to the controller (see Hammack Figs. 8A and 8B and [0099-0100]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794